Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that this action is non-final.  The examiner notes that all 112 rejections are dropped due to claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukano et al (US 2010/0135737 A1).
Fukano teaches a coated member used as a sliding component (p 1).  The outermost layer is composed of molybdenum nitride (p 53).  A variety of other elements with a lower melting point than molybdenum nitride is present in parts 8A and 8B. See Fig. 4 part 8A and 8B. This includes aluminum and silicon, metals and others.  See p 52 and 53. Other metal oxide layers are present under the layer which contains the molybdenum nitride.  See p 66 layer 7 the aluminum oxide layer or parts of parts 8A. This layer is deposited via PVD, see p 95.  This results in droplets of small size which created a rough surface which contains circular recesses.  See p 11.
Claims 1, and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the article “properties of MoNO thin films as a function of N/O ratio” by Barbosa et al presented in the journal Thin solid films.  This was submitted via IDS on 7/05/2018.
Barbosa et al teach a thin film consisting of metal oxynitride.  See introduction and experimental details on page 2.  This film is of interest due to its good tribological properties.  See introduction page 1 paragraph 2.  As such its use as a sliding layer is an obvious variant and intended use.
Allowable Subject Matter
Claims 4-5 and 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claims 4-5 and 11-18 both prior art above do not teach that the sliding layer must be smaller than 300 nm or the presence of other layers meeting the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771